DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to Applicant’s Remarks filed 05/02/2022, in the response after Non-Final Office Action, filed 02/01/2022. Claims 1, 2, 3, 4, 9, 10, 11, 12, 18, 19 and 20 are amended. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/01/2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.


Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 9 and 18, filed 05/02/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. A new ground(s) of rejection is made in view of Mititelu (US 2006/0187853). 



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-11, 13-16, 18-20  is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi, (US 2016/00122008A1), hereinafter “Akiyoshi”, in view of Sharma (US20120207177), hereinafter “Sharma”, in view of SDxCentral Studios, ("What is an OpenFlow Controller?", June 23, 2016), hereinafter "SDxCentral", in further in view of Lee (“Key Concepts of ESXi Networking – VMWare Administration Essentials”, by Brandon Lee, December 6, 2016), hereinafter “Lee”, and in further view of Mititelu (US 2006/0187853), hereinafter “Mititelu”.

Regarding the method of claim 1, the controller of claim 9 and the computer-readable medium comprising instructions of claim 18, Akiyoshi teaches:
		 “A … controller comprising (Akiyoshi ¶ [0067], Fig. 2: Path control function 10 comprising of port group management unit 18A; Akiyoshi ¶[0081], Fig. 7: implementing the path control function 10 (port group management unit 18A) as an Openflow controller OFC 110):
one or more processors coupled to a memory to (Akiyoshi ¶ [0048]: a computer - readable tangible medium such as a semiconductor memory storing the program), the memory including executable instructions to cause the one or more processors (Akiyoshi ¶ [0061]: processing may be naturally implemented by a program that runs on a computer that constitutes the control apparatus):
store, in a configuration database (Akiyoshi ¶¶ [0076-0077], [0079]: information tables (Fig 3A) stored in the port group database (DB) 18B that indicate a range (Port number) associated with particular interface action and a Port group ID (as an identifier), a virtual port group object for a virtual port group, the virtual port group identified by a virtual port group name (Akiyoshi ¶ [0077]: an information table Fig 3A that associates port interfaces (“Port Number” – right column) with port group ID (“Port Group ID” - left column) or name to support a particular action item), the virtual port group comprising one or more references to interface objects representing … interfaces (Akiyoshi ¶ [0038]: a connection interface group including information on one or more connection interfaces; [0077], Fig. 3A table: right column  labeled “Port Number” indicating the number of plurality of interfaces associated with the Port group ID – in the same row as the port 
in response to a determination that the interface identifier comprises the virtual port group name, determine a set of one or more … interfaces (Akiyoshi ¶ [0038], connection interface group including information on one or more connection interfaces. [0077]: Fig. 3A table right column “Port Number” identifies plurality of interfaces, where each row of interfaces is associates with a unique Port group ID or identifier) referenced by the virtual port group object that are affected by the interface action (Akiyoshi ¶¶ [0088-0094]: the port group management unit executes a set of instructions (Steps S3-S7), including checking/consulting the port/interface information and port group ID in the port group object (information table 3A)); and
perform the interface action (Akiyoshi ¶¶ [0094-0095]: port group management unit 18A executes interface action, i.e. if interfaces affected are present or identified by the same group port name, then the port group management unit 18A will execute interface action (between Server 41 and Server 42)) with respect to the set of the one or more …interfaces (Akiyoshi ¶ [0038]: a connection interface group including information on one or more connection interfaces).
Akiyoshi does not teach:
receive an indication of an interface action specified via a user interface, the interface action to be performed on an interface identified by an interface identifier specified via the user wherein the interface identifier comprises the virtual port group name of the virtual port group
However, Sharma teaches:
receive an indication of an interface action, the interface action to be performed on an interface identified by an interface identifier, wherein the interface identifier comprises the virtual port group name of the virtual port group (Sharma[ [0040-0041]: A user may configure a SPAN session via a graphical user interface by entering or otherwise selecting a set of configuration information, which indicates (name) the virtual source SPAN port, destination SPAN port, and direction of traffic to be SPANed (e.g. IN/OUT/BOTH). Fig. 2, source SPAN port is a virtual port identified by interface name “fv2/1/1”. Destination port is configured to be “fc1/9”. Figure 3: User Interface display showing configuration action, port identifiers and assignment, transmission direction).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the graphical/user interface for configuring virtual ports of Sharma into the port information tables of Akiyoshi in order to simplify a process for a network administrator or user to easily configure a virtual port via a simple interface (Fig. 2, 3), providing similar process (machine interface, e.g. server) for a predictable result  - applying an interface action to a specific virtual port. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability.

 

















While Akiyoshi teaches that “… controller” is a port group controller that may be an OpenFlow controller, Akiyoshi does not expressly disclose the OpenFlow controller is:
 “a(n) Software Defined Networking (SDN) controller”.
However, SDxCentral teaches: 
“Software Defined Networking (SDN) controller”. SDxCentral teaches that an OpenFlow controller can also be an SDN controller, capable of performing device management, such as sending configuration instructions to servers, as well as simplifying network management to meet changing needs, such as when adding new devices and services (SDxCentral). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of SDxCentral into the method of Akiyoshi, substituting an SDN controller for an OpenFlow controller. One could reasonably expect that such a substitution would produce the same, predictable results, such as sending configuration instructions to servers and switches, as well as improving network operations by simplifying efforts to perform network changes.
The combination of Akiyoshi and SDxCentral teaches “a set of one or more … physical interfaces”, but each alone or combined do not expressly disclose that the interfaces could also be logical.
However, Lee teaches “a set of one or more logical interfaces”. 





















Lee teaches that VLANs (virtual LANs) can be assigned (i.e. configured) traffic within port groups. VLANs (based on IEEE 802.1Q standard) are virtual networks that logically separates traffic over the same physical infrastructure (Lee, pages 3-4), meaning that it references and associates both logical and physical interfaces within the same network. In having access to logical interfaces in addition to physical interfaces, the SDN controller can more fully engage all available interfaces when managing for new services or equipment, including simplifying configuration complexities such as segmenting and securing private traffic on one VLAN from regular production traffic. (Lee, page 5) 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Lee into the methods of Akiyoshi and SDxCentral in order to improve an SDN controller’s ability to engage with the plurality of multiple, different interfaces as indicated in the port group. Having knowledge and access to physical and logical interfaces would reduce the complexity and time for an SDN controller to manage such interfaces for new services or equipment, including reducing configuration complexities such as setting up various VLANs.

Akiyoshi, in view of Sharma, SDXCenral and Lee does not teach:
for each interface of the set of one or more logical and physical interfaces, 
determining whether the interface supports the interface action, 
in response to determining that the interface supports the interface action, performing … the interface action with respect to the interface, and 
in response to determining that the interface does not support the interface action, ignoring the interface action with respect to the interface.
However, Mititelu, in a similar endeavor disclosing a method of counting additional VLAN configurations received and checking for support for such interface action, teaches:
for each interface of the set of one or more logical and physical interfaces (Fig. 3, [0020-0021]: Mititelu teaches NMS/controller (transmitter) provides VLAN configuration information to an ATM node (receiving network device). Controller first (see Fig. 3 Step 50, 52) receives a list of current VLAN configurations from node, where the node and physical port on the node have been identified. Controller determines the VLAN configurations 54 (e.g. identifies the ports and connections), stores this list of current VLAN configurations 56, and proceeds to step 58 where it checks against this list that an additional VLAN configuration can be supported. 0020])   
determining whether the interface supports the interface action (Fig. 3, Step 58, [0021]: At decision point at step 58, the NMS controller determines, by counting the number of VLANs configurations received from the ATM node, whether addition of a new VLAN configuration (equates to receiving configuration interface action) would exceed a maximum number of supportable by the physical port.  In other words, determine if the physical port can support an additional VLAN (configuration interface action).), 
in response to determining that the interface supports the interface action, performing … the interface action with respect to the interface (Fig. 3, Step 62, [0021]: If the configuration of the requested VLAN (interface action) does not exceed the maximum number of supportable VLANs (support from interface), then (proceed) to step 62 where the NMS receives the validated configuration for the VLAN. In other words, proceed with the interface action if the interface can support another VLAN configuration), and 
in response to determining that the interface does not support the interface action, ignoring the interface action with respect to the interface (Fig. 3, Step 58, [0021]: If the decision at step 58 determines that the physical port cannot support another VLAN (i.e. exceeds the maximum number of supportable VLANs), then return back to step 52, to await receipt of an identification of another ATM node and physical port combination.  In other words, do not proceed with the interface action (i.e. ignore it), and await new instructions.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teachings of Mititelu into the method of Akiyoshi on view of Sharmas, SDXCentral and Lee to provide specific process for addressing interface actions matching or not matching interface support, for improved operational efficiency. In particular, to restrict controller activity where physical interfaces (resources) do not support interface changes (such as configuration or deployment actions) in order to reduce system traffic from unnecessary error notification and recovery efforts. 
























Regarding claims 2, 10 and 19, which depend from claims 1, 9 and 18 respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
	“a configuration action, and wherein the executable instructions include instructions to set one or more configuration parameters”, as recited in all three claims. (Akiyoshi ¶¶ [0094-0095]: port group management unit 18A executes interface or configuration action, i.e. if interfaces affected are present or identified by the same group port name, then the port group management unit 18A will execute interface action (between Server 41 and Server 42)).
	























Regarding claims 3, 11 and 20, which depend from claims 1, 9 and 18 respectively, Akiyoshi teaches:
    apply the one or more interface specific interface actions to the interface”, as recited in all three claims.  (Akiyoshi ¶¶ [0085], [0088], [0094]: port group management unit 18A executes instructions (Steps S3, S7) to device interfaces, including associating the port/interface information and port group ID in the information table 3A).
Akiyoshi does not teach:
convert the interface action to one or more interface specific interface actions for the interface, and
However, Sharma teaches configuring for specific interface actions:
convert the interface action to one or more interface specific interface actions for the interface, (Sharma[ [0040-0041]: A user may configure a SPAN session via a graphical user interface by entering or otherwise selecting a set of configuration information, which indicates (name) the virtual source SPAN port, destination SPAN port, and direction of traffic to be SPANed (e.g. IN/OUT/BOTH). Fig. 2, source SPAN port is a virtual port identified by interface name “fv2/1/1”. Destination port is configured to be “fc1/9”. Figure 3: User Interface display showing configuration action, port identifiers and assignment, transmission direction)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the configuration detail using Sharma into the association process of Akiyoshi to speed up the interface action result, with less error and delay. The motivation is that applying a well know standard or protocol or machine to a system provides the system with significantly improved industrial applicability. 
	
Regarding claims 5 and 13, which depend from claims 1 and 9, respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
 “a switch or router”, as recited in both claims (Akiyoshi ¶ [0065], Fig 7, item 123: shows Openflow Switch 123 connected to OpenFlow controller 110, with plurality of interfaces to Server 141).

Regarding claims 6 and 14, which depend from claims 1 and 9, respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
	“for a service configured on the network”, as recited in both claims (Akiyoshi ¶ [0098], VLAN service can be configured wherein the field for each port group ID (Fig 3A) may be used for each VLAN-ID, as given to each port).

Regarding claims 7 and 15, which depends from claims 6 and 14 respectively, the combination Akiyoshi, SDxCentral and Lee teaches the base claim.  The combination further teaches:
	 “at least one service selected from the group consisting of a Virtual Private Network (VPN), Virtual Area Network (VLAN)” (Akiyoshi, ¶ [0098]: port-based VLAN service can be configured with the field for each port group ID (Fig 3A) used to associate VLAN-ID).

Regarding claims 8 and 16, which depend from claims 1 and 9, respectively, the combination of Akiyoshi, SDxCentral and Lee teaches its base claim. The combination further teaches:
	“at least one logical interface; and at least one physical interface”, as recited in both claims (Akiyoshi ¶ [0038]: a connection interface group including information on one or more connection interfaces).

Claims 4, 12 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Akiyoshi, Sharma, SDxCentral and Lee, and further in view of newly cited Suryanarayana et al. (US  Patent  No. 10,200,274 B1), hereinafter “Suryanarayana”.

Regarding claims 4 and 12, which depend from claims 1 and 9 respectively, the combination of Akiyoshi, Sharma, SDxCentral and Lee teaches the base claim.  
Akiyoshi, SDxCentral and Lee combined teaches that servers have logical and physical interfaces. Akiyoshi, SDxCentral and Lee each alone or combined do not expressly disclose that the servers are multi-homed (redundant connectivity).
One skilled in the art would have recognized that servers, such as those in a typical data center, are generally multi-homed for improved robustness (e.g. redundant or backup connections to mitigate a connection failure) and improved performance (e.g. multiplying throughput by receiving data on multiple connections simultaneously), as evidenced by Suryanarayana.
 Suryanarayana teaches use of multi-homed servers for high speed connectivity between switches for improved IP routing functionality (Suryanarayana ¶¶[0010 – 0011]: in the instance of a data center facilitated by an SDN controller, servers are physically interconnected via switches, interconnected top-of-rack switches provide servers with redundant (multi-homed) connectivity). 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Suryanarayana into the methods of Akiyoshi, SDxCentral and Lee to improve the operation of data center physical infrastructure, particularly with implementing multi-homed or redundant interfaces to servers. By interconnecting servers through a plurality of interfaces, high speed connections support improved IP routing operation.  Furthermore, redundant connections improve network robustness against a connection failure, thus reducing network downtime, as well as improve network performance resulting from multiplying data throughput.

Regarding claim 17, which depends from claim 9, the combination of Akiyoshi,  Sharma, SDxCentral and Lee teaches the base claim. Akiyoshi, SDxCentral and Lee teaches configuring the controller.
Akiyoshi, SDxCentral and Lee each alone or combined do not expressly disclose “configured in a data center”.
However, Suryanarayana teaches:
“configured in a data center” (Suryanarayana ¶ [0012]: SDN controller 32 provides logical and physically centralized controller for facilitating operations of one or more virtual networks within a data center). One skilled in the art would have recognized that a data center is a common example of a network operation that would use a SDN controller to manage many devices for many different customers.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to incorporate the teaching of Suryanarayana into the methods of Akiyoshi, SDxCentral and Lee to implement the SDN controller in a data center to facilitate the operation of a network of many devices and services. In doing so, network administrators can more effectively manage the network and networking services, such as allocating resources from servers for various customers of the data center. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT MA whose telephone number is (408)918-7661. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.M./Examiner, Art Unit 2461                                                                                                                                                                                                 /HUY D VU/Supervisory Patent Examiner, Art Unit 2461